Eric Adams

From:                     Tod Tumey <ttumey@tumeyllp.com>
Sent:                     Wednesday, December 18, 2019 6:18 PM
To:                       joshua.montgomery@mycroft.ai
Subject:                  Voice Tech Corporation Patent Notice (FRE 408 - Highly Confidential)
Attachments:              12_18_19_T. Tumey letter to J. Montgomery.pdf

Importance:               High


FRE 408 – Highly Confidential

Mr. Montgomery,

We have had no response from Mycroft AI, Inc. regarding any of our previous correspondences with you. Please find
attached our letter and accompanying draft Complaint for patent infringement by Mycroft AI, Inc.

Regards,

Tod T. Tumey | Managing Partner
Tumey L.L.P. | 5177 Richmond Avenue, Suite 1188| Houston, Texas 77056
713.622.7005 Main | 713.622.0220 Fax
Website: www.tumeyllp.com


Confidentiality Notice:
This electronic transmission (and/or the documents accompanying it) may contain confidential information belonging to the sender and/or
information which is protected by the attorney‐client privilege. If you are not the intended recipient, you are hereby notified that any disclosure,
copying, distribution, or the taking of any action in reliance on the contents of this information is strictly prohibited. If you have received this
transmission in error, please immediately notify us by telephone to arrange for the destruction and/or return of the documents.




                                                                           1
                     Case 4:20-cv-00111-RK Document 15-7 Filed 04/02/20 Page 1 of 13
                                                                                                                          EXHIBIT 5
                                     TUMEY L.L.P.
                            A REGISTERED LIMITED LIABILITY PARTNERSHIP
                        5177 RICHMOND AVENUE, SUITE 1188
                                  HOUSTON, TEXAS 77056
                                 TELEPHONE: 713/622-7005
                                     FAX: 713/622-0220

ToDT. TUMEY                                                              EMAIL: ttumey@tumevllp.com

                                      December 18, 2019

Via Federal Express Tracking#
777289680839 and Electronic Mail
Address ioshua.montgomery@mycroft.ai
Mr. Joshua Montgomery
Chief Executive Officer
Mycroft Al, Inc.
300 E. 39th Street
Kansas City, Missouri 64111

              Re:     Voice Tech Patent Family

Dear Mr. Montgomery:

        We have had no response from any of our previous four attempts to contact you. Copies
of our previous attempts are attached for your convenience. As you are aware, our client, Voice
Tech Corporation, is the owner of the Voice Tech patent family, which includes two issued
United States Patents (U.S. Patent No. 9,794,348 and U.S. Patent No. 10,491,679) as well as
numerous pending patent applications.

        We are aware that Mycroft Al, Inc. is selling the products Mark I and Mark II that
infringe claims of the Voice Tech patent family.

        As we have had no response from Mycroft Al, Inc., we have prepared a draft Complaint
that we will be filing to initiate a patent infringement lawsuit against Mycroft AI, Inc.. A copy
of the draft Complaint is attached for your convenience.

        If Mycroft Al, Inc. does not want to be involved in a patent infringement lawsuit, please
contact me as soon as possible. We will not be waiting for contact from Mycroft, Al, Inc. before
we file the lawsuit.




Attachments


        Case 4:20-cv-00111-RK Document 15-7 Filed 04/02/20 Page 2 of 13
                                                                                    EXHIBIT 5
                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                    TYLER DIVISION

VOICE TECH CORPORATION,

                   Plaintiff,

vs.                                                     Case No. - - - - - -

Mycroft AI, Inc.                                        Jury Trial Demanded

                   Defendant.



                           PLAINTIFF'S ORIGINAL COMPLAINT


       Plaintiff Voice Tech Corporation brings the following complaint for patent infringement

against Defendant Mycroft AI, Inc.

                                     NATURE OF Tms ACTION

1.     This is an action for patent infringement arising under the patent laws of the United

States, Title 35 of the United States Code.

                                          THE PARTIES

2.     Plaintiff Voice Tech Corporation ("Plaintiff') is a Texas corporation with an address at

1431 Hawthorne Avenue, Tyler, Texas 75702.

3.     Defendant Mycroft Al, Inc. ("Defendant") is a corporation with its principal place of

business at 300 E. 39th Street, Kansas City, Missouri 64111. Defendant has appointed National

Registered Agents, Inc. as its registered agent for service of process in Missouri, and Defendant

may be served at 120 South Central Avenue, Clayton, Missouri 63105.

                                     JURISDICTION AND VENUE

4.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1338(a).


        Case 4:20-cv-00111-RK Document 15-7 Filed 04/02/20 Page 3 of 13
                                      1                           EXHIBIT 5
5.     This Court has personal jurisdiction over Defendant because Defendant does business in

this District and elsewhere in the State of Texas. Further, this Court has personal jurisdiction

over Defendant based upon its commission of one or more acts of infringement of Plaintiff's

patent in this District and elsewhere in the State of Texas.

6.     Venue is proper in this District pursuant to 28 U.S.C. §§ 1391 and 1400(b).

                                          OPERATIVE FACTS

7.     On October 17, 2017, United States Patent No. 9,794,348 ("the '348 patent"), entitled

"Using Voice Commands from a Mobile Device to Remotely Access and Control a Computer,"

was duly and legally issued by the United States Patent and Trademark Office to Todd R. Smith.

A true and correct copy of the '348 patent is attached hereto as Exhibit 1.

8.      On November 26, 2019, United States Patent No. 10,491,679 (''the '679 patent"), entitled

"Using Voice Commands from a Mobile Device to Remotely Access and Control a Computer,''

was duly and legally issued by the United States Patent and Trademark Office to Todd R. Smith.

The '679 patent is a continuation of the '348 patent. A true and correct copy of the '679 patent

is attached hereto as Exhibit 2.

9.      Plaintiff is the owner of the '348 and the '679 patents with all substantive rights thereto,

including the sole and exclusive right to enforce the '348 and the '679 patents against infringers,

and to collect damages for all relevant times, including past damages.

                                          COUNT I:
                                INFRINGEMENT OF THE     '348 PATENT

10.     Plaintiff repeats and incorporates by reference the allegations contained in Paragraphs 1

through 9 as if set forth fully herein.

11.     Upon information and belief, Defendant has been and currently is directly infringing,

actively inducing others to infringe, and/or contributing to the infringement of the '348 patent in


        Case 4:20-cv-00111-RK Document 15-7 Filed 04/02/20 Page 4 of 13
                                      2                           EXHIBIT 5
the United States in violation of 35 U.S.C. § 271 by making, using, offering for sale, selling,

importing, providing, supplying, and/or distributing without limitation, the products Mark I and

Mark II.

12.    Upon information and belief, Defendant will continue to infringe the '348 patent unless

and until it is enjoined by the Court.

13.    Upon information and belief, Defendant has infringed and continues to infringe the '348

patent with full knowledge of the '348 patent, and its infringement is willful.

14.    Defendant has caused and will continue to cause Plaintiff irreparable injury and damage

by infringing the '348 patent. Plaintiff will suffer irreparable injury, for which it has no adequate

remedy at law, unless and until Defendant is enjoined from infringing the '348 patent.

                                         COUNT II:
                               INFRINGEMENT OF THE '679 PATENT

15.     Plaintiff repeats and incorporates by reference the allegations contained in Paragraphs 1

through 14 as if set forth fully herein.

16.     Upon information and belief, Defendant has been and currently is directly infringing,

actively inducing others to infringe, and/or contributing to the infringement of the '679 patent in

the United States in violation of 35 U.S.C. § 271 by making, using, offering for sale, selling,

importing, providing, supplying, and/or distributing without limitation, the products Mark I and

Mark II.

17.     Upon information and belief, Defendant will continue to infringe the '679 patent unless

and until it is enjoined by the Court.

18.     Upon information and belief, Defendant has infringed and continues to infringe the '679

patent with full knowledge of the '679 patent, and its infringement is willful.




           Case 4:20-cv-00111-RK Document 15-7 Filed 04/02/20 Page 5 of 13
                                         3                           EXHIBIT 5
                                                                      ,
19.     Defendant has caused and will continue to cause Plaintiff irreparable injury and damage

by infringing the '679 patent. Plaintiff will suffer irreparable injury, for which it has no adequate

remedy at law, unless and until Defendant is enjoined from infringing the '679 patent.

                                       JURY TRIAL DEMAND

20.     Pursuant to Federal Rule of Civil Procedure 38, Plaintiff hereby demands a jury trial on

all issues so triable.

                                        PRAYER FOR RELIEF

        WHEREFORE, Plaintiff requests that the Court find in its favor and against Defendant,

and that the Court grant Plaintiff the following relief:

1.      Judgment that one or more claims of the '348 patent have been infringed, either literally

and/or under the doctrine of equivalents, by Defendant and/or by others to whose infringement

Defendant has contributed and/or by others whose infringement has been induced by Defendant;

2.      Judgment that one or more claims of the '679 patent have been infringed, either literally

and/or under the doctrine of equivalents, by Defendant and/or by others to whose infringement

Defendant has contributed and/or by others whose infringement has been induced by Defendant;

3.      Judgment permanently enjoining Defendant and its officers, agents, servants, employees,

attorneys, and all persons in active concert or participation with any of them, from infringing the

'348 patent;

4.      Judgment permanently enjoining Defendant and its officers, agents, servants, employees,

attorneys, and all persons in active concert or participation with any of them, from infringing the

'679 patent;




         Case 4:20-cv-00111-RK Document 15-7 Filed 04/02/20 Page 6 of 13
                                       4                           EXHIBIT 5
5.     Judgment awarding Plaintiff its damages in amounts sufficient to compensate it for

Defendant's infringement of the '348 patent, together with prejudgment and postjudgment

interest and costs, pursuant to 35 U.S.C. § 284;

6.     Judgment awarding Plaintiff its damages in amounts sufficient to compensate it for

Defendant's infringement of the '679 patent, together with prejudgment and postjudgment

interest and costs, pursuant to 35 U.S.C. § 284;

7.     That Defendant's infringement be found willful from the time that Defendant became

aware of the infringing nature of its activities, and that the Court award treble damages for the

period of such willful infringement pursuant to 35 U.S.C. § 284;

8.     That this Court declare this an exceptional case and award Plaintiff its reasonable

attorney fees, expenses, and costs in accordance with 35 U.S.C. § 285; and

9.     That Plaintiff be granted such other and further relief as the Court may deem just and

proper under the circumstances.


                                                       Respectfully submitted,


Dated: - - - - -
                                                            D!PJNT
                                                       Eric M. Adams
                                                       eadams@tumeyllp.com
                                                       TuMEY L.L.P.
                                                       5177 Richmond Avenue, Suite 1188
                                                       Houston, Texas 77056
                                                       (713) 622-7005
                                                       (713) 622-0220 fax


                                                       ATTORNEY FOR PLAINTIFF
                                                       VOICE TECH CORPORATION




        Case 4:20-cv-00111-RK Document 15-7 Filed 04/02/20 Page 7 of 13
                                                   5                              EXHIBIT 5
Tod Tumey

From:                                     Tod Tumey <ttumey@tumeyllp.com>
Sent:                                      Monday, December 09, 2019 5:26 PM
To:                                       joshua.montgomery@mycroft.ai
Subject:                                  Voice Tech Patent Notice (FRE 408 ~ Highly Confidential)
Attachments:                               12_9_2019 T. Tumey letter to J. Montgomery.pdf

Importance:                               High


FRE 408 - Highly Confidential

Mr. Montgomery,

As you are aware, my firm represents Voice Tech Corporation, which is the owner of the Voice Tech patent
family. Please review the attached letter regarding Voice Tech's patent rights;

We look forward to discussing the matter with you.

Regards,

Tod T. Tumey I Managing Partner
Tumey LL.P. I 5177 Richmond Avenue, Suite 1188 I Houston, Texas 77056
713.622.7005 Main I 713.622.0220 Fax
Website: www.tumeyllp.com


Confidentiality Notice:
This electronlc transmission (and/or the documents accompanying it) may contain confidential information belonging to the sender and/or
information which is protected by the attorney-cfient privilege. If you are not the Intended recipient, you are hereby notified that any disclosure,
copying, distribution, or the taking of any action in reliance on the contents of this information is strictly prohibited. If you have received this
transmission in error, please immediately notify us by telephone to arrange for the destruction and/or return of the documents.




                     Case 4:20-cv-00111-RK Document 15-7 Filed 04/02/20 Page 8 of 13
                                                                           1                                             EXHIBIT 5
                                    TUMEY L.L.P. ·
                           A REGISTERED LIMITED LIABILITY PARTNERSHIP
                       5177 RICHMOND AVENUE, SUITE 1188 ·
                                  HOUSTON, TEXAS 77056
                                 TELEPHONE: 713/622-7005
                                     FAX: 713/622-0220

ToDT. TUMEY                                                             EMAIL:   ttumev@tumevHo.com

                                      December 9, 2019

V'ui Federal Express Tracking #
7771917861B2 and Electronic Mail
Address ioshua.montgomery@mycroft.ai
Mr. Joshua Montgomery
Chief Executive Officer
Mycroft Al, Inc.
300 E. 39th Street
Kansas City, Missouri 64111

                     Re:     Voice Tech Patent Family

Dear Mr. Montgomery:

        We have had no response from any of our previous three attempts to contact you._ Copies
of our previous attempts are attached for your convenience. As you are aware, our client, Voice
Tech Corporation, is the owner of the Voice Tech patent family, which includes two issued
United States Patents (U.S. Patent No. 9,794,348 and U.S. Patent No. 10,491,679) as well as
numerous pending patent applications.

        We have become aware that Mycroft Al, Inc. is selling the products Mark I and Mark II
that infringe claims ofthe Voice Tech patent family.

        We are writing this letter in the hope that this matter can be privately resolved in an
efficient fashion for all concerned. It is not our client's objective to impose unnecessary
expenses on your company. As noted in my three previous attempts to contact you, Voice Tech
is willing to allow Mycroft Al, Inc. to continue to use Voice Tech's patented technology through
a non-exclusive license of the Voice Tech patent family.

       Please contact me by telephone or in writing by December 17, 2019 to make satisfactory
arrangements for a non-exclusive license of the Voice Tech patent family as well as agree to
account for all past infringement of the Voice Tech patent family.

        Ifwe do not hear from you by December 17, 2019, Voice Tech will evaluate all options
and may not provide :further notice to you before taldng legal action to protect Voice Tech's
rights and pursue all legal remedies.                                             ·



      Case 4:20-cv-00111-RK Document 15-7 Filed 04/02/20 Page 9 of 13
                                                                                     EXHIBIT 5
Mr. Joshua Montgomery
December 9, 2019
Page2 of2

       Please note that this letter does not set forth a full and complete statement of Voice
Tech's rights and claims against Mycroft Al, Inc. all ofwhlch    expressly reserved.




                                                        um.ey

Attachments




      Case 4:20-cv-00111-RK Document 15-7 Filed 04/02/20 Page 10 of 13
                                                                               EXHIBIT 5
Tod Turney
From:                                            Tod Tumey <ttumey@tumeytlp.com>
Sent:                                            Sunday, December 01, 2019 11:58 AM
To:                                              joshua.montgomery@mycroft.ai
Subject:                                          FW: Voice Tech Corporation Patent Notice (FRE 408 - Highly Confidential)
Attachments:                                      11_11_2019 T. Tumey letter to J. Montgomery.pdf

Importance:                                       High


FRE 408- Highly Confidential

Mr. Montgomery,

I have had no response from you, and I had hoped to discuss this matter with you. I will be in touch with you very soon
in a formal, legal manner regarding the Mycroft Al, Inc. use of Voice Tech's patented technology.

Regards,

Tod T. Tumey I Managing Partner·
Tumey L.L.P. I 5177 Richmond Avenue, Suite 1188 I Houston, Te~as 77056
713.622. 7005 Main I 713.622.0220 Fax
Website: www.tumeyllp.com


Confidentiality Notice:
This electronic transmission (and/or the documents accompanying It) may contain confidential Information belonging to the sender and/or
Information which Is protected by the attorney-client privilege. If you are not the intended recipient, you are hereby notified that any disclosure,
copying, dlstrlbutton, or the taking of any action In reliance on the contents of this Information Is strictly prohibited. If you have received this
transmission in error, please immediately
                                    .       notify us by telephone to arrange for the destruction and/or retum of the. documents.

  .,_,                       -----•-•m·-~·--~·~"'-...__,..,,.,...,._..,,__........._
         =.., ____..,,,..--·--     .                                                 __,., ,.,.,_.,. _."'"'_"___,__,___,__,._.,._. ,.,. , . . . _. . . , .. . ., , ._. . . . ,._,. ._, . ,. ._. ._, .
                                                                                                                  '



From: Tod Tumey [m;ailto:\tUJl)ey@tUmeyHp.com)
sent: Monday, November 25, 2019 2:27 PM
To: iQsbua.montQomery@myqoft.ai          ·
SUbject: FW: Voice Tech COrporation Patent Notlee (FRE 408 .. Highly confidential)
Importanee: High

FRE 408 - Highly Confidential

Mr. Montgomery,

t did not hear back from you in regards to the Voice Tech patent family. As noted, Voice Tech is willing to allow you to
continue to use Voice Tech's patented technology through a non-exclusive license of the Voice Tech patent family.

Please contact me before Thanksgiving, November 28, 2019, to discuss a business arrangement.

Regards,

Tod .T. Tumey I Managing Partner
Tumey LLP. t 5177 Richmond Avenue, Suite 1188 I Houston, Texas 77056
                      Case 4:20-cv-00111-RK Document 15-7 Filed 04/02/20 Page 11 of 13
                                                                                              1                                                              EXHIBIT 5
713.622. 7005 Main ( 713.622.0220 Fax
Website: www.tumeyllp.com


Confidentiality Notice:
This electronic transmission (and/or the documents accompanying It) may contain confidential information belonging to the sender and/or
information which is protected by the attorney-client privilege. If you are not the intended recipient, you are hereby notified that any disclosure,
copying, distribution, or the taking of any action In reliance on the contents of this Information is strictly prohibited. If you have received this
transmission In error, please immediately notify us by telephone to arrange for the destruction and/or return of the documents.



From: Tod Tumey [mailto:ttumev@tumeyllp.com]
Sent: Monday, November 11, 2019 7:50 PM
To: 'joshua.montgomery@mycroft.ai'
Subject: Voice Tech COrporation Patent Notice (FRE 408 - Highly Confidential)
Impc,rtance: High
FRE 408 - Highly Confidential

Mr. Montgomery,

My firm represents Voice Tech Corporation, which is the owner of the Voice Tech patent family. Please review the
attached letter regarding such patent family and contact me to arrange a meeting.

We look forward to discussing our future business arrangement.

Regards,

Tod T. Tumey I Managing Partner
Tumey L.LP. f 5177 Richmond Avenue, Suite 1188 I Houston, Texas 77056
713.622. 7005 Main I 713.622.0220 Fax
Website: www.tumeyllp.com


Confidentiality Notice:
This electronic transmission (and/or the documents accompanying It) may contain confidential Information belonging to the sender and/or
information which ls protected by.the attorney-client privilege. If you are notthe intended recipient, you are hereby notified that any disclosure,
copying, distribution, or the taking of any action in reliance on the contents of this information is strictly prohibited. If you have received this
transmission in error, please immediately notify us by telephone to arrange for the destruction and/or return of the documents.




                   Case 4:20-cv-00111-RK Document 15-7 Filed 04/02/20 Page 12 of 13
                                                                            2                                             EXHIBIT 5
                                       TUMEY L.L.P. ·
                             A Rf;QISTEAED LIMITED LIABILITY PAR1'NERSHIP
                         5177 RICHMOND AVENUE, SUITE 1188.
                                    HOUSTON, TEXAS n066
                                   TELEPHONE:713/622-7005
                                      FAX: 7131622-0~0
TooT.TUMEY
                                        November 11, 2019

Pia Eltu:lronic Mall
Mr. Joshua Montgomery
Chief Executive Officer
Mycroft AI, Inc.
300 E. 39th Street
Kansas, City Missouri 64111

               Re:     Voice Tech Patent Family

Dear Mr. Momgomery:

     . We represent Voice Tech Corporation ("Voice Tech"). Voice Tech owns the Voice Tech
patent family, which includes two issued United States Patents (U.S. Patent No. 9,794,348 and
U.S. Patent No. 10,491,679) as well as multiple pending patent applications. We would like to
discuss a possible business teJationship with Mycroft AI, Inc. ("Mycroft") regarding the Voice
Tech patent family;

        After investigating the Mark I and Mark II ("Mark.") products of Mycroft, we have
 determined that Mycroft requires a patent license fi:om Voice Tech. Generally, the Voice Tech
· patent :fimilly re!au,s to using voice commands .ftom a mobile device to remotely access and
  con1rol a computer. Please note that the ~ventor of the Voice Tech patent family first filed for
  patent protection on June 4, 2007, and the fhst patent of the Voice Tech pat.ent family issued on
 October 17, 2017.

         Licensees oftbe Voice Tech patent family are permitted to use Voice Tech's innovative
 technology to further their businesses. Voice Tech is willing to allow Mycroft to continue to use
 Voice·Tech's patented technology through~ non-exclusive license of~ Voice'Tech patent
 family.

        I would like to arrange_ a time to discuss terms of the license of the Voice Tech patent
 family. Please cont.act me to arrange a meeting. I would appreciate a response by November 15,
 2019.

        We look forward to discussing our future business arrangement.




      Case 4:20-cv-00111-RK Document 15-7 Filed 04/02/20 Page 13 of 13
                                                                                    EXHIBIT 5
